—In an action to recover damages for personal injuries, etc., the defendants appeal from a judgment of the Supreme Court, Kings County (Yoswein, J.), dated November 4, 1996, which, upon a jury verdict, was in favor of the plaintiffs and against them in the sum of $111,424.15.
Ordered that the judgment is affirmed, with costs.
We are unpersuaded by the defendants’ argument that there was no valid line of reasoning from which the jury could have found in favor of the plaintiffs. Moreover, the jury’s finding that the defendants maintained their stairway in a dangerous condition, and that this dangerous condition was a proximate cause of the injury to the plaintiff Rose Zimmerman, was supported by a fair interpretation of the credible evidence adduced at trial (see, Nicastro v Park, 113 AD2d 129, 133; Cohen v Hallmark Cards, 45 NY2d 493, 498-499).
The defendants’ remaining contentions are without merit. Sullivan, J. P., Friedmann, Florio and McGinity, JJ., concur.